 

0 Oo YA WA BW NY

Oo NO NH WN HN NH KN HN KY KH FF HS HF KF KB eS ES eS
oN NHN UO SP WY NYO KF CO CO ON DK NH PP WD YY KS S&S

 

 

Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 1 of 14

 

Judge Ronald B. Leighton
; “GED

Wiens on)

JUN 18 2019

CLERK US DISTRICT COURT
WESTERN DISTRICT Or WASHIRGION AT THOME _
BY EOUTY

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, NO. CR18-5579RBL
Plaintiff, PLEA AGREEMENT
Vv.
MICHAEL JOHN SCOTT,
Defendant.

 

 

The United States of America, by and through Brian T. Moran, United States
Attorney for the Western District of Washington, and Marci L. Ellsworth and Karyn S.
Johnson, Assistant United States Attorneys for said District, MICHAEL JOHN SCOTT,
and his attorney, Amy Muth, enter into the following Agreement, pursuant to Federal
Rule of Criminal Procedure 11(c):

1. The Charge. Defendant, having been advised of the right to have this
matter tried before a jury, agrees to waive that right and enters a plea of guilty to the
lesser-included offense of that charged in Count 1 of the Second Superseding Indictment:
Conspiracy to Distribute Controlled Substances, in violation of Title 21, United States
Code, Sections 841(a)(1), 841(b)(1)(B), and 846.

By entering a plea of guilty, Defendant hereby waives all objections to the form of
the charging document. Defendant further understands that before entering his guilty

Plea Agreement/ Michael John SCOTT - 1 UNITED ST ATES ATTORNEY
CR18-5579RBL 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800

 
o Oo NIN OH PSP WD YN

NO wmpo Ww NH HN HN NH NHN NO KR RR Re Re RF RP RS
oN KN UN FP WwW NY KH CO DO FHA Dn PP WW NY KF OC

 

 

Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 2 of 14

plea, he will be placed under oath. Any statement given by Defendant under oath may be
used by the United States in a prosecution for perjury or false statement.

2. Elements of the Offense. The elements of the offense to which Defendant
is pleading guilty, Conspiracy to Distribute a Controlled Substance, the lesser-included
offense of that charged in Count 1 of the Second Superseding Indictment, in violation of
Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and 846, are as follows:

a First, on or about the dates charged, within the Western District of
Washington and elsewhere, there was an agreement between two or more persons to
distribute controlled substances, including cocaine and fentanyl-laced imitation
oxycodone pills; and

b. Second, the defendant joined in the agreement knowing of its object,
that is, the distribution of cocaine and fentanyl-laced imitation oxycodone pills, and
intending to help accomplish it.

Defendant further understands that in order to invoke the statutory penalties for the
lesser-included drug offense of that charged in Count 1 of the Second Superseding
Indictment, as discussed below, the United States must prove beyond a reasonable doubt
that the offense involved 500 grams or more of a mixture or substance containing a
detectable amount of cocaine, its salts, optical and geometric isomers, and salts of
isomers, or 40 grams or more ofa mixture or substance containing a detectable amount of
N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (Fentanyl). Defendant
expressly waives the right to require the United States to make this proof at trial and
stipulates as a part of this plea of guilty that his conduct as a member of the conspiracy,
including the reasonably foreseeable conduct of the other members of the conspiracy
charged in Count 1 involved 500 grams or more ofa mixture or substance containing a
detectable amount of cocaine, its salts, optical and geometric isomers, and salts of
isomers and 40 grams or more of a mixture or substance containing a detectable amount °

of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (Fentanyl).

Plea Agreement/ Michael John SCOTT - 2 UNITED ST ATESATTORNEY
CR18-5579RBL 1201 PACIFIC AVENUE, SUITE 700
- TACOMA, WASHINGTON 98402

(253) 428-3800
 

oO Fe JN DN OH FP WY NO

NO NO NO NY DN YN NHN DN NO mm mt
oOo ~s DN OH FP W NO K&§ CO OBO Pe HIT NH OT F&F WD NH KK CO

 

 

Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 3 of 14

3. The Penalties. Defendant understands that the statutory penalties
applicable to the offense to which he is pleading guilty, Conspiracy to Distribute a
Controlled Substance, the lesser-included offense of that charged in Count 1 ofthe
Second Superseding Indictment, in violation of Title 21, United States Code,

Sections 841(a)(1), 841(b)(1)(B), and 846, are as follows: .
a. A maximum term of imprisonment of 40 years, with a mandatory
minimum term of five years; ,

b. A fine of up to $5,000,000.00;

c. A period of supervision following release from prison of at least four
years; and

d. A mandatory special assessment of $100.00.

Defendant agrees that the special assessment shall be paid at or before the time of
sentencing.

Defendant understands that supervised release is a period of time following
imprisonment during which he will be subject to certain restrictive conditions and
requirements. Defendant further understands that if supervised release is imposed and he
violates one or more of the conditions or requirements, Defendant could be returned to
prison for all or part of the term of supervised release that was originally imposed. This
could result in Defendant serving a total term of imprisonment greater than the statutory
maximum stated above.

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay
restitution to any victim ofthe offense, as required by law.

Defendant further understands that a consequence of pleading guilty may include
the forfeiture of certain property either as a part of the sentence imposed by the Court, or
as a result of civil judicial or administrative process.

Defendant agrees that any monetary penalty the Court imposes, including the

special assessment, fine, costs, or restitution, is due and payable immediately and further

i 1 ~ UNITED ST ATES ATTORNEY
ceiee erent Michael John SCOTT - 3 1201 PACIFIC AVENUE, SUTTE 700
* TACOMA, WASHINGTON 98402

(253) 428-3800
 

oO fF SN HN A SP W YN —&

NH NON ie) i} No N N N — ay a a bo — — — —_
oe ~~ aN A > Go nN ome Q \© oe ~ aN ws a we i) oo So

 

 

Case 3:18-cr-05579-RJB Document 626. Filed 06/18/19 Page 4 of 14

agrees to submit a completed Financial Statement of Debtor form as requested by the
United States Attorney’s Office.

4. Drug Offenses - Program Eligibility. Defendant understands that by
pleading guilty to a felony drug offense, Defendant will become ineligible for certain

food stamp and Social Security benefits as directed by Title 21, United States Code,

Section 862a.

5. Immigration Consequences. Defendant recognizes that pleading guilty
may have consequences with respect to his immigration status if he is not a citizen of the
United States. Under federal law, a broad range of crimes are grounds for removal,
including the offense to which Defendant is pleading guilty, and some offenses make
removal from the United States presumptively mandatory. Removal and other
immigration consequences are the subject of a separate proceeding, however, and _
Defendant understands that no one, including his attorney or the district court, can predict
to a certainty the effect of his conviction on his immigration status. Defendant
nevertheless affirms that he wants to plead guilty regardless of any immigration
consequences that his guilty plea may entail, even if the consequence is his mandatory
removal from the United States.

6. Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, he knowingly and voluntarily waives the following rights:

| a. The right to plead not guilty and to persist in a plea of not guilty;

b. The right to a speedy and public trial before a jury of his peers;

Cc. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court
appoint one for him;

d. The right to be presumed innocent until guilt has been established

beyond a reasonable doubt at trial;

e. The right to confront and cross-examine witnesses against Defendant
at trial;
Plea Agreement/ Michael John SCOTT - 4 UNITED ST ATES ATTORNEY
CR18-5579RBL 1201 PACIFIC AVENUE, SUITE 700
: TACOMA, WASHINGTON 98402

(253) 428-3800
 

Oo po bP HH NH DH NY KN DR wR RR RO Re ee
Co NN NWN BP WO NYY K§ DO ODO FN HD NH BP WO NY | O&O

Oo Oo NH WD FF WN &

 

 

Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 5 of 14

f. The right to compel or subpoena witnesses to appear on his behalf at
trial;
g. The right to testify or to remain silent at trial, at which trial such
silence could not be used against Defendant; and
ok The right to appeal a finding of guilt or any pretrial rulings.

7. United States Sentencing Guidelines. Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code,
Section 3553(a), including: (1) the nature and circumstances of the offense; (2) the
history and characteristics of the defendant; (3) the need for the sentence to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment
for the offense; (4) the need for the sentence to afford adequate deterrence to criminal
conduct; (5) the need for the sentence to protect the public from further crimes of the
defendant; (6) the need to provide the defendant with educational and vocational training,
medical care, or other correctional treatment in the most effective manner; (7) the kinds —
of sentences available; (8) the need to provide restitutionto victims; and (9) the need to
avoid unwarranted sentence disparity among defendants involved in similar conduct who
have similar records. Accordingly, Defendant understands and acknowledges that:

a. . The Court will determine the applicable Sentencing Guidelines
range at the time of sentencing;
b. After consideration of the Sentencing Guidelines and the factors in

18 U.S.C. § 3553(a), the Court may impose any sentence authorized by law, up to the

maximum term authorized by law,

c. The Court is not bound by any recommendation regarding the

sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines

|| range offered by the parties or the United States Probation Department, or by any

stipulations or agreements between the parties in this Plea Agreement; and

Plea Agreement/ Michael John SCOTT - 5 ’ UNITED ST ATES ATTORNEY
CR18-5579RBL 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
oO So aH WW BP WY NY

NO bwPO NO NY WN NY WP KN HN Rw Re ee
oN DN AW BP WY NY FH CO CO fF HID WH FP W NY KH OC

 

 

Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 6 of 14

d. Defendant may not withdraw his guilty plea solely because of the

sentence imposed by the Court.

8. Ultimate Sentence. Defendant acknowledges that no one has promised or

guaranteed what sentence the Court will impose.

9. Statement of Facts. The parties agree on the following facts. Defendant

admits he is guilty of the charged offense:

Beginning at a time unknown, and continuing until December 6, 2018,a
drug trafficking organization referred to as the “CASTRO DTO”

distributed controlled substances, including cocaine, heroin, fentanyl-laced
imitation oxycodone pills, and methamphetamine in the Western District of
Washington. This conspiracy, and Defendant Michael John SCOTT’s role
therein, is established by court-authorized interceptions of wire and
electronic communications; controlled purchases of drugs by an undercover
officer; physical and electronic surveillance; search warrants; seizures of
drugs and cash; post-arrest statements of co-conspirators; and other
evidence, only some of which is outlined below.

Michael John SCOTT and his wife and co-defendant Esther La Rena Scott
(collectively, the SCOTTs) knowingly and intentionally joined this
conspiracy by at least August 2018 and thereafter obtained cocaine and
fentanyl-laced imitation oxycodone pills for distribution to others in the
community as part of an interdependent and ongoing mutually beneficial
agreement. Michael SCOTT was a high-volume redistributor for the DTO,
and Esther Scott’s role was to assist him by translating conversations
between Michael SCOTT and Spanish-speaking DTO members; picking up
drugs from DTO members on Michael SCOTI’s behalf; and delivering
drug proceeds (commonly referred to by coded terms such as “ticket” or
“paper”) to the DTO on Michael SCOTI’s behalf. A few representative
examples of Michael SCOTT’s conduct in furtherance of this conspiracy
are described below.

On August 30, 2018, agents intercepted an “inventory” phone call between
a DTO distribution cell manager and co-defendant (co-defendant 1, or
“CD1”), using telephone number 253-670-0452, and his Mexico-based boss
in which CD1 said he had 12,858 fentanyl-laced imitation oxycodone pills
on hand, 5,000 of which he would deliver to “the guy from the office,” a
reference to Michael SCOTT. CD1 then texted the SCOTTs (in Spanish),
“Hey, buddy, I’ll see you at the office in about 2 hours.” Esther Scott then

Plea Agreement/ Michael John SCOTT - 6 UNITED STATES ATTORNEY
CR18-5579RBL

1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
Oo. f©e& sat NHN WA BP WO NO —

NO NO NO NO RB Be Be Be Se Re eS Se
Wo NY —&§ © O© Oo NDQ HD Wn FP WwW NY —& CO

No NY NY WN
oO SD DN AN

NO
-

 

 

Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 7 of 14

spoke to CD1 on Michael SCOTT’s behalf and arranged a meeting between
the two fornoon. Agents conducting surveillance of CD1 and another
DTO distribution cell manager and co-defendant (co-defendant 2, or
“CD2”) followed CD1 and CD2 to the SCOTTs’ office, “Wired In
Networks,” in Lynnwood, Washington. Michael SCOTT admits that he
obtained 5,000 fentanyl-laced imitation oxycodone pills from CD1 and
CD2 on August 30, 2018, which Michael SCOTT intended to redistribute
to others. Michael SCOTT further admits he gave CD1 and CD2 cash drug
proceeds that Michael SCOTT owed for prior drugs received from the
DTO.

In a later conversation between CD1 and his Mexico-based boss, the boss
asked how many “tickets,” a coded reference to cash drug proceeds,
Michael SCOTT had given CD1. CD1 said he would check, and then sent
a text message to the SCOTTs. (in Spanish) asking, “How much paper did
you say itis.” The SCOTIs replied (in Spanish), “$150,000.”

On September 25, 2018, agents intercepted a call between CD2, using
telephone number 206-578-1206, and his Mexico-based boss in which the
boss told CD2 to give 2,777 fentanyl-laced imitation oxycodone pills
(everything CD2 had on hand) to “the guy from the office.” CD2
confirmed, “The guy from the office? The one that gave me 50 yesterday?”
Michael SCOTT admits that he provided CD2 with $50,000 in cash drug
proceeds on September 24, 2018, and received another 2,777 fentanyl-laced
imitation oxycodone pills from the DTO on September 25, 2018.

On October 5, 2018, agents on physical surveillance watched as CD2
picked up fentanyl-laced imitation oxycodone pills from another co-
defendant (co-defendant 3, or “CD3”), a transporter forthe DTO. After he
picked up the pills, CD2 called his boss, who told him to go “straight over
there, over there to the office.” The boss said he would call Michael

_ SCOTT to arrange the meeting. CD2 then called Esther Scott. The two

spoke in Spanish; CD2 said, “I was told to call you ... ’m on my way
going to the office.” Esther Scott said she would be there in about 20
minutes. Agents on physical surveillance watched as Esther Scott and CD2
met inside the office. During that meeting, CD2 again called his boss, who
directed him to give Esther Scott “everything,” and asked CD2 how much
money Esther Scott was giving them. CD2 asked Esther Scott, and then
told his boss, “$142,500.”

Later that afternoon, CD2 informed his boss that Esther Scott (“the lady”)
had only given him $95,000. On October 6, 2018, the boss told CD2 that,

Plea Agreement/ Michael John SCOTT - 7 UNITED STATES ATTORNEY
CR18-5579RBL : 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
oO Se IN DW OO FP WD NY

NO NO NH NH NY NY NY NY NO KF KF HF KF HO KF OSES OES SES
oN NN ON PSP WY NY KY CO ODO ON HD WT BP WY NY KK OS

 

 

Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 8 of 14

“everything is good with the ticket with that guy, he said he had made a
mistake.” Michael SCOTT admits that he had apologized directly to the
DTO for the miscounting of the drug proceeds (“the ticket”) co-defendant
Esther Scott gave the DTO the previous day.

On December 6, 2018, law enforcement officers arrested Michael SCOTT -
for his involvement in the conspiracy. During a search of the SCOTT
residence, officers found the following items: 5,680 gross grams of
suspected marijuana; 100 gross grams of suspected cocaine; 40 gross grams
of suspected MDMA; 9.35 net grams of actual methamphetamine;
suspected fentanyl-laced imitation oxycodone pills (some of which were
contained in three clear plastic bags and three of which were loose on the
master bathroom floor); two gallon-sized, one quart-sized, and two
sandwich-sized empty Ziploc bags in the master bathroom garbage can; two
digital scales; one pill counting machine; one cash counting machine; and
$44,362 in cash drug proceeds (some of which was found inside the walls
of the home in two different rooms). When officers initially asked Michael
SCOTT about, the cash hidden in the walls, he denied ownership of it and
said it must have been in the residence before his family moved in.

Michael SCOTT, post-Miranda and in Esther Scott’s presence, later
admitted to agents that he obtained fentanyl-laced imitation oxycodone pills
and cocaine from the DTO for redistribution to others. Michael SCOTT
said his pill orders had increased from initially being only 100 to 200 pills
at a time to their current level of 6,000 pills at a time. Michael SCOTT also
said his cocaine orders had increased from their initial level of ounces at a
time to their current level of one kilogram at a time, for which he paid
between $30,000 and $36,000. Michael SCOTT acknowledged that the
$150,000 payment he provided to CD1 and CD2 on August 30, 2018, was

_ partly for pills and partly for cocaine.

Michael SCOTT now admits that the loose pills and empty Ziploc bags in
the master bathroom on December 6, 2018, were there because he was
flushing larger quantities of the pills down the toilet before law
enforcement officers could seize them.

The exact amount of cocaine and fentanyl-laced imitation oxycodone pills
that Michael SCOTT and Esther Scott distributed, or conspired to
distribute, is unknown. For purposes of sentencing, the parties agree that
Michael SCOTT distributed, or conspired to distribute, at least three
kilograms of a mixture or substance containing a detectable amount of
cocaine and at least two kilograms ofa mixture or substance containing a

Plea Agreement/ Michael John SCOTT - 8 UNITED ST ATES ATTORNEY
CR18-5579RBL 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
NN NH Bw KH KO HNO KN NO wR mm ee et
oan DN On FP W NK CO OO CO ITD NH HN BW NY KF OS

oO fF SN DBD AH SF WO NN

 

 

‘Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 9 of 14

detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny] ]

propanamide (fentanyl).

10. Sentencing Factors. The parties agree that the following Sentencing
Guidelines provisions apply to this case:

a. A base offense level of 32, pursuant to USSG § 2D1.1(c)(4) (for an
offense involving at least 3,000 kilograms, but less than 10,000 kilograms, of converted
drug weight); and

b. Full credit for acceptance of responsibility, conditioned upon
Defendant’s fulfillment ofthe requirements stated at USSG § 3E1.1, outlined in the
paragraph entitled “Acceptance of Responsibility,” below.

The parties agree they are free to present arguments regarding the applicability of
all other provisions of the United States Sentencing Guidelines. Defendant understands,
however, that at the time of sentencing, the Court is free to reject these stipulated
adjustments, and is further free to apply additional downward or upward adjustments in
determining Defendant’s Sentencing Guidelines range.

The parties agree that the Court may consider additional facts contained in the
Presentence Report (subject to standard objections by the parties) and/or that may be’
presented by the United States or Defendant at the time of sentencing, and that the factual
statement contained herein is not intended to limit the facts that the parties may present to
the Court at the time of sentencing. |

11.. Acceptance of Responsibility. At sentencing, ifthe district court
concludes Defendant qualifies for a downward adjustment acceptance for acceptance of
responsibility pursuant to USSG § 3E1.1(a) and Defendant’s offense level is 16 or
oreater, the United States will make the motion necessary to permit the district court to
decrease the total offense level by three levels pursuant to USSG §§ 3E1.1(a) and (b),
because Defendant has assisted the United States by timely notifying the United States of
his intention to plead guilty, thereby permitting the United States to avoid preparing for
trial and permitting the Court to allocate its resources efficiently.

Plea Agreement/ Michael John SCOTT - 9 UNITED ST ATES ATTORNEY
CR18-5579RBL 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
o Oo SI DN nA F&F WD NY

mM NO NH NH WN NY NV. NN NO eR Re Rm eR Re
os NN NAW SP WY NY YK CO CO fF HTD HD NWN FP W NY |= O&O

 

 

Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 10 of 14

12. Sentencing Recommendation. The United States agrees to recommend a
custodial term of imprisonment within the Guidelines range as calculated by the Court at
the time of sentencing. Defendant may recommend any sentence authorized by law.
Unless otherwise set forth in this agreement, both parties remain free to present
arguments regarding other aspects of sentencing, such as the computation of the
Guidelines range, the terms and conditions of supervised release, fines, and restitution.

Defendant understands that the parties’ recommendations are not binding on the
Court and the Court may reject the recommendations of the parties and may impose any
term of imprisonment up to the statutory maximum penalty authorized by law.
Defendant further understands that he cannot withdraw his guilty plea simply because of
the sentence imposed by the Court.

13. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington agrees not to
prosecute Defendant for any additional offenses known to it as of the time of this
Agreement that are based upon evidence in its possession at this time, and that arise out
of the conduct giving rise to this investigation. In this regard, Defendant recognizes the
United States has agreed not to prosecute all of the criminal charges the evidence
establishes were committed by Defendant solely because of the promises made by
Defendant inthis Agreement. Defendant agrees, however, that for purposes of preparing
the Presentence Report, the United States Attorney’s Office will provide the United
States Probation Office with evidence of all conduct committed by Defendant.

Defendant agrees that any charges to be dismissed before or at the time of
sentencing were substantially justified in light of the evidence available to the United —
States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant
with a basis for any future claims under the ‘Hyde Amendment,” Pub. L. No. 105-119
(1997). .

14. Interdependence of Plea Agreements. Defendant acknowledges that the

United States has conditioned its willingness to enter into this Plea Agreement on the

Plea Agreement/ Michael John SCOTT - 10 ‘ UNITED ST ATES ATTORNEY
CR18-5579RBL 1201 PACGFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
So eo HN KH OH FP WY NO &

NO NH NYO NY NY NYO WN ND HN HF KF FF ES He POORER ee
Oo ~~ DN NH FP WW NYO K& CO CO FH TDD NH FP W YN KS S&S

 

 

Case 3:18-cr-05579-RJB. Document 626 Filed 06/18/19 Page 11 of 14

Court’s acceptance of the guilty plea and Plea Agreement in the matter of United States v.
Esther La Rena Scott, CR18-5579RBL. As a result, if either Defendant or his co-
defendant Esther La Rena Scott fail to enter into, and plead guilty pursuant to the terms
of, their respective plea agreement, or if either Defendant or his co-defendant Esther La
Rena Scott later seeks to withdraw from their respective guilty plea, then the United
States may, at its election, withdraw from either or both of these plea agreements. If the
United States chooses to withdraw from this Plea Agreement under these circumstances,
Defendant understands that the United States will seek an indictment against the parties
for all crimes for which the United States has sufficient evidence.

15. Forfeiture of Assets. Defendant agrees to forfeit to the United States
immediately all property used in any manner or part to commit or to facilitate the
commission of the charged drug trafficking offense and any property constituting, or
derived from, any proceeds Defendant obtained, directly or indirectly, as the result of
such offense, that are subject to forfeiture pursuant to Title 21, United States Code,
Section 853, including the $44,362.00 in United States currency (more or less) seized
from Defendant’s residence in Snohomish, Washington, on December 6, 2018.

16. Abandonment of Contraband. Defendant agrees that if any federal law
enforcement agency seized any firearms, ammunition, accessories, or contraband that
were in Defendant’s direct or indirect control, Defendant abandons any and all interest in
those firearms, ammunition, accessories, and contraband and. consents to their federal
administrative forfeiture, official use, and/or destruction by the federal law enforcement
agency that seized them. Defendant agrees that if any law enforcement agency seized
any firearms or other illegal contraband that was in Defendant's direct or indirect control,
Defendant consents to the administrative forfeiture, official use, and/or destruction of
said firearms or contraband by any federal law enforcement agency involved in the
seizure of these items.

17. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea

Plea Agreement/ Michael John SCOTT - 11 UNITED ST ATES ATTORNEY
CR18-5579RBL 1201 PACIFIC AVENUE, SUITE 700
: TACOMA, WASHINGTON 98402

(253) 428-3800
oO fe IHD YO FP W NY

NO NO NO HO WH HN KN HN NYO KH RR KK KB RK HP YE RS eR
Co SN UO FP WY NYO KH OD BO HAD Hn FP WW NY KF &S

 

 

Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 12 of 14

Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
Agreement. Defendant also agrees that if Defendant is in breach of this Plea Agreement,
Defendant has waived any objection to the re-institution of any charges in the Indictment
that were previously dismissed or any additional charges that had not been prosecuted.
Defendant further understands that if, after the date of this Agreement, Defendant
should engage in illegal conduct, or conduct that violates any conditions ofhis release
(examples of which include, but are not limited to, obstruction of justice, failure to appear
for a court proceeding, criminal conduct while pending sentencing, and false statements
to law enforcement agents, the Pretrial Services Officer, Probation Officer, or Court), the
United States is free under this Agreement to file additional charges against Defendant or
to seek a sentence that takes such conduct into consideration by requesting the Court to
apply additional adjustments or enhancements in its Sentencing Guidelines calculations
in order to increase the applicable advisory Guidelines range, and/or by seeking an -
upward departure or variance from the calculated advisory Guidelines range. Under
these circumstances, the United States is free to seek such adjustments, enhancements,
departures, and/or variances even if otherwise precluded by the terms of the Plea

Agreement.
18. Waiver of Appellate Rights and Rights to Collateral Attacks.

|| Defendant acknowledges that by entering the guilty plea required by this Plea

Agreement, Defendant waives all rights to appeal from his conviction and any pretrial
rulings ofthe court. Defendant further agrees that, provided the court imposes a custodial
sentence that is within or below the Sentencing Guidelines range (or the statutory
mandatory minimum, if greater than the Guidelines range) as determined by the court at
the time of sentencing, Defendant waives to the full extent of the law:

a. Any right conferred by Title 18, United States Code, Section 3742,

to challenge, on direct appeal, the sentence imposed by the court, including any fine,

Plea Agreement/ Michael John SCOTT - 12 TOOT Pac AE, Son 700
CR18-5579RBL TACOMA, WASHINGTON 98402

(253) 428-3800
So Se NN OO BP WO NH =

mo NO NO NO LHL NY WN WN NO KR KF FF FF HH Se FEO eS SS
on NAN UO FP WY NY KH CO BO FAN HD Nn FBP W LY —& OS

 

 

Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 13 of 14

restitution order, probation or supervised release conditions, or forfeiture order (if
applicable); and

b. Any right to bring a collateral attack against the conviction and
sentence, including any restitution order imposed, except as it may relate to the
effectiveness of legal representation.

This waiver does not preclude Defendant from bringing an appropriate motion
pursuant to Title 28, United States Code, Section 2241, to address the conditions of his
confinement or the decisions of the Bureau of Prisons regarding the execution of his
sentence. |

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement.

19. Voluntariness of Plea. Defendant agrees that he has entered into this Plea
Agreement freely and voluntarily and that no threats or promises, other than the promises
contained in this Plea Agreement, were made to induce Defendant to enter his plea of
guilty. .

20. Statute of Limitations. In the event this Agreement is not accepted by the
Court for any reason, or Defendant has breached any of the terms of this Plea Agreement,
the statute of limitations shall be deemed to have been tolled from the date of the Plea
Agreement to: (1) 30 days following the date of non-acceptance of the Plea Agreement
by the Court; or (2) 30 days following the date on which a breach of the Plea Agreement
by Defendant is discovered by the United States Attorney’s Office.

//
// .

21. Completeness of Agreement. The United States and Defendant
acknowledge that these terms constitute the entire Plea Agreement between the parties.

Plea Agreement/ Michael John SCOTT.~- 13 UNITED ST ATES ATTORNEY
CR18-5579RBL 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
oO FF SIN A BP WH NO

NY NO NO NO NH N KN KN NO Be eRe OR ee
on DN UN BP WO NY KSB CO OO OND OH FP WD NY KF |

 

 

Case 3:18-cr-05579-RJB Document 626 Filed 06/18/19 Page 14 of 14

This Agreement binds only the United States Attorney’s Office for the Western District
of Washington. It does not bind any other United States Attorney’s Office or any other

office or agency of the United States, or any state or local prosecutor.

t
Dated this {Oday of June 2019.

MICHAEL JOHN SCOTT
Defendant

 

 

AMY MUTH

Counsel for Défendant

SARAH Y. VOGEL
f>y Assistant United States Attorney

_/ MARCI L. ELLSWORTH

KARYN S. JOHNSON
Assistant United States Attorneys

Plea Agreement/ Michael John SCOTT - 14 ot he D See 00
: ‘ACIFIC AVENUE, SUITE
CRI8-5579RBL TACOMA, WASHINGTON 98402

(253) 428-3800
